EXHIBIT 10.2

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CONVERTIBLE
PROMISSORY NOTE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY LENDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

Original Principal Amount: $86,500.00

Issue Date: November 25, 2014 

Purchase Price: $75,000.00

 

  

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, Premier Biomedical, Inc., a Nevada corporation (“Borrower”),
hereby promises to pay to the order of Typenex Co-Investment, LLC, a Utah
limited liability company, or registered assigns (“Lender”), the sum of
$86,500.00 (the “Original Principal Amount”) together with any additional
charges provided for herein, on the date that is nine (9) months after the Issue
Date (the “Maturity Date”), and to pay interest on the Outstanding Balance (as
defined below) at the rate of ten percent (10%) per annum from the date hereof
(the “Issue Date”) until the same is paid in full; provided that upon the
occurrence of an Event of Default (as defined below), interest shall thereafter
accrue on the Outstanding Balance both before and after judgment at the rate of
twenty-two percent (22%) per annum (“Default Interest”). All interest
calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Borrower acknowledges that
the Original Principal Amount as of the Issue Date exceeds the purchase price of
this Note and that such excess consists of the OID (as defined in the Purchase
Agreement (defined below)) in the amount of $7,500.00, and the Transaction
Expense Amount (as defined in the Purchase Agreement) in the amount of $4,000.00
to cover Lender’s legal and other expenses incurred in the preparation of this
Note, the Purchase Agreement, Irrevocable Transfer Agent Instructions, and all
other certificates, documents, agreements, resolutions and instruments delivered
to any party under or in connection with this Note, as the same may be amended
from time to time (collectively, the “Transaction Documents”), which sum shall
be fully earned and charged to Borrower upon the execution of this Note and paid
to Lender as part of the outstanding principal balance as set forth in this
Note. This Note may not be prepaid in whole or in part except as otherwise
provided in Section 1.7. All payments due hereunder (to the extent not converted
into common stock, $0.0001 par value per share, of Borrower (the “Common Stock”)
in accordance with the terms hereof) shall be made in lawful money of the United
States of America. All payments shall be made at such address as Lender shall
designate from time to time by written notice made in accordance with the
provisions of this Note. Each capitalized term used herein, and not otherwise
defined, shall have the meaning ascribed thereto in that certain Securities
Purchase Agreement dated the date hereof between Borrower and Lender, pursuant
to which this Note was originally issued (the “Purchase Agreement”). For
purposes hereof, the term “Outstanding Balance” means the Original Principal
Amount, as reduced or increased, as the case may be, pursuant to the terms
hereof for conversion, breach hereof or otherwise, plus any accrued but unpaid
interest (including without limitation Default Interest), collection and
enforcements costs, and any other fees or charges incurred under this Note or
under the Purchase Agreement. Certain capitalized terms used herein are defined
in Section 6.

 

 
1


--------------------------------------------------------------------------------




  

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of stockholders of Borrower and will not impose personal liability upon
Lender.

 

The following additional terms shall apply to this Note:

 

1. CONVERSION RIGHTS.

 

1.1. Conversion Right. Subject to Sections 1.6 and 1.8, during the period
beginning on the date that is six (6) months following the Issue Date (the
“Initial Conversion Date”) and ending when the Outstanding Balance is paid or
converted in full (including without limitation until any Optional Prepayment
Date (as defined below), even if Lender has received an Optional Prepayment
Notice (as defined below), or at any time thereafter with respect to any amount
that is not prepaid), Lender shall, at its option, have the right from time to
time, to convert, subject to the Conversion Cap (as defined below), all or any
part of the Outstanding Balance of this Note into fully paid and non-assessable
shares of Common Stock, as such Common Stock exists on the Issue Date, or any
shares of capital stock or other securities of Borrower into which such Common
Stock shall hereafter be changed or reclassified at the Conversion Price (as
defined below) determined as provided herein (a “Conversion”). The number of
shares of Common Stock to be issued upon each Conversion of this Note (the
“Conversion Shares”) shall be determined by dividing the Conversion Amount (as
defined below) by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, in the form attached hereto as Exhibit A
(the “Conversion Notice”), delivered to Borrower by Lender in accordance with
Section 1.4(a) below; provided that the Conversion Notice is submitted by
facsimile or e-mail (or by other means resulting in, or reasonably expected to
result in, notice) to Borrower before 6:00 p.m., New York, New York time on such
conversion date (the “Conversion Date”). The term “Conversion Amount” means,
with respect to any Conversion of this Note, the portion of the Outstanding
Balance to be converted.

 

1.2. Conversion Cap. With respect to each thirty (30) day period beginning on
the Initial Conversion Date (each, a “Conversion Period”) and ending when the
Outstanding Balance is paid or converted in full, Lender may only convert a
portion of the Outstanding Balance into Conversion Shares during such Conversion
Period that in the aggregate is less than or equal to the Conversion Cap Amount
(the “Conversion Cap”). The term “Conversion Cap Amount” means $21,625.00 plus
any (a) accrued interest, (b) accrued and unpaid Conversion Delay Late Fees (as
defined below), (c) collection and enforcement costs, and (d) portion of the
Conversion Cap Amount from any previous Conversion Periods that has not been
converted into Conversion Shares. For illustration purposes only, if Lender only
converted $11,625.00 of the Outstanding Balance into Conversion Shares during
the first Conversion Period, then Lender would be entitled to convert up to
$31,625.00 of the Outstanding Balance (plus any accrued interest, Conversion
Delay Late Fees, and collection and enforcement costs) into Conversion Shares
during the second Conversion Period ($21,625.00 + $10,000.00 of unused
Conversion Cap Amount from the first Conversion Period). Notwithstanding the
foregoing or anything to the contrary herein, upon the first occurrence of an
Event of Default hereunder, the Conversion Cap shall be terminated and of no
further force or effect and Lender shall be entitled to convert any portion of
the Outstanding Balance into Conversion Shares without limitation.

 

1.3. Conversion Price. The conversion price (as the same may be adjusted from
time to time pursuant to the terms hereof, the “Conversion Price”) shall mean
the lesser of (i) $0.18, and (ii) 70% (the “Conversion Factor”) multiplied by
the Market Price. If at any time after the Issue Date the Market Price is less
than $0.10, then the then-current Conversion Factor will automatically be
reduced by 5% for all Conversions completed while the price is below $0.10. If
at any time after the Issue Date, the Conversion Shares are not DTC Eligible,
then the then-current Conversion Factor will automatically be reduced by an
additional 5% for all affected Conversions.

 

 
2


--------------------------------------------------------------------------------




  

1.4. Method of Conversion.

 

(a) Mechanics of Conversion. Subject to Section 1.6 hereof, beginning on the
date specified in Section 1.1, this Note may be converted by Lender in whole or
in part at any time from time to time after the Initial Conversion Date, by
submitting to Borrower a Conversion Notice (by facsimile, e-mail or other
allowable means of communication dispatched on the Conversion Date prior to 6:00
p.m., New York, New York time), otherwise the Conversion Date will be the next
Trading Day.

 

(b) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, Lender shall not be required to physically surrender this Note to
Borrower unless the entire Outstanding Balance of this Note is so converted.
Lender and Borrower shall maintain records showing the amount of the Outstanding
Balance so converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to Lender and Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of Lender shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, Lender may
not transfer this Note unless Lender first physically surrenders this Note to
Borrower, whereupon Borrower will forthwith issue and deliver upon the order of
Lender a new Note of like tenor, registered as Lender may request, representing
in the aggregate the remaining Outstanding Balance of this Note. Lender and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted Outstanding Balance of this Note represented by
this Note may be less than the amount stated on the face hereof.

 

(c) Payment of Taxes. Borrower is responsible for the payment of all transfer,
stamp, issuance and similar taxes, transfer agent fees, postage, expedite fees,
and other actual costs, fees and taxes necessary to cause the Conversion Shares
to be issued and delivered to Lender and cleared for trading as contemplated
hereunder. Any such fees, taxes or costs paid by Lender will be promptly
reimbursed by Borrower or added to the Outstanding Balance.

 

(d) Delivery of Common Stock Upon Conversion. On or before the close of business
on the third (3rd) Trading Day following the date of receipt of a Conversion
Notice from Lender via facsimile transmission or e-mail (or other reasonable
means of communication) (the “Delivery Date”), Borrower shall, provided that
Borrower is DWAC Eligible, credit the aggregate number of Conversion Shares to
which Lender shall be entitled to the account specified on the Conversion Notice
via the DWAC (as defined below) system. If Borrower is not then DWAC Eligible,
Borrower shall instead issue and deliver or cause to be issued and delivered
(via reputable overnight courier) to the address as specified in the Conversion
Notice, a certificate, registered in the name of Lender or its designee, for the
number of Conversion Shares to which Lender shall be entitled; provided,
however, that, in addition to any other rights or remedies that Lender may have
under this Note, then the Non-DWAC Eligible Adjustment Amount (as defined below)
shall be added to the Outstanding Balance of this Note as set forth in Section
1.5(b) below. For the avoidance of doubt, Borrower has not met its obligation to
deliver Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the shares electronically into the applicable
account, or if Borrower is not DWAC Eligible, has actually received the
certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above.

 

 
3


--------------------------------------------------------------------------------




  

(e) Obligation of Borrower to Deliver Common Stock. If Lender shall have given a
Conversion Notice as provided herein, Borrower’s obligation to issue and deliver
the shares of Common Stock shall be absolute and unconditional, irrespective of
the absence of any action by Lender to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of Borrower to the holder of record, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by Lender of any obligation to Borrower, and irrespective of any
other circumstance which might otherwise limit such obligation of Borrower to
Lender in connection with such conversion. The Conversion Date specified in the
Conversion Notice shall be the Conversion Date so long as the Conversion Notice
is delivered to Borrower before 6:00 p.m., New York, New York time, on such
date; otherwise, the Conversion Date shall be the next Trading Day. So long as
Borrower is reasonably cooperating in causing the applicable Common Stock to be
freely tradable by Lender, Lender shall be deemed to be the holder of record of
the Common Stock issuable upon such conversion as of the date Borrower receives
the corresponding Conversion Notice.

 

(f) Failure to Deliver Common Stock Prior to Delivery Date. The parties agree
that if delivery of the Common Stock issuable upon conversion of this Note is
not delivered as required by Section 1.4(d) by the Delivery Date, a late fee
equal to the greater of (i) $500.00 per day and (ii) 2% of the applicable
Conversion Share Value rounded to the nearest multiple of $100.00 (but in any
event the cumulative amount of such late fees for each Conversion shall not
exceed 200% of the applicable Conversion Share Value) will be assessed for each
day after the Delivery Date until Conversion Share delivery is made; and such
late fee will be added to the Outstanding Balance (such fees, the “Conversion
Delay Late Fees”). For illustration purposes only, if Lender delivers a
Conversion Notice to Borrower pursuant to which Borrower is required to deliver
100,000 Conversion Shares to Lender and on the Delivery Date such Conversion
Shares have a Conversion Share Value of $20,000.00 (assuming a Closing Sale
Price on the Delivery Date of $0.20 per share of Common Stock), then in such
event a Conversion Delay Late Fee in the amount of $500.00 per day (the greater
of $500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of this Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).

 

1.5. Effect of Certain Events.

 

(a) Fundamental Transaction Consent Right. Borrower shall not enter into or be
party to a Fundamental Transaction (as defined below), unless Borrower obtains
the prior written consent of Lender to enter into such Fundamental Transaction.
For purposes of this Note, “Fundamental Transaction” means that (i) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act (as defined in the Purchase Agreement) and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding voting
stock of Borrower, or (ii) (1) Borrower or any of its subsidiaries shall,
directly or indirectly, in one or more related transactions, consolidate or
merge with or into (whether or not Borrower or any of its subsidiaries is the
surviving corporation) any other individual, corporation, limited liability
company, partnership, association, trust or other entity or organization
(collectively, “Person”), or (2) Borrower or any of its subsidiaries shall,
directly or indirectly, in one or more related transactions, sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) Borrower
or any of its subsidiaries shall, directly or indirectly, in one or more related
transactions, allow any other Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of voting stock of Borrower (not including any shares of voting stock of
Borrower held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other Person whereby such other Person acquires more than 50% of the outstanding
shares of voting stock of Borrower (not including any shares of voting stock of
Borrower held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) Borrower or
any of its subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, other
than an increase in the number of authorized shares of Borrower’s Common Stock.
The provisions of this Section 1.5(a) shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion of this Note. As a condition to pre-approving any
Fundamental Transaction in writing, which approval may be withheld in Lender’s
sole discretion, Lender may require the resulting successor or acquiring entity
(if not Borrower) to assume by written instrument all of the obligations of
Borrower under this Note and all the other Transaction Documents with the same
effect as if such successor or acquirer had been named as Borrower hereto and
thereto. Notwithstanding the foregoing, in the event Lender fails to consent to
any Fundamental Transaction, Borrower shall be free to prepay this Note in
accordance with Section 1.7 below prior to the occurrence of any Fundamental
Transaction.

 

 
4


--------------------------------------------------------------------------------




  

(b) Adjustment Due to Non-DWAC Eligibility. If, at any time when this Note is
issued and outstanding, Lender delivers a Conversion Notice and at such time
Borrower is not DWAC Eligible, Borrower shall deliver certificated Conversion
Shares to Lender pursuant to Section 1.4(d) and the Non-DWAC Eligible Adjustment
Amount shall be added to the Outstanding Balance of this Note, without limiting
any other rights of Lender under this Note or the other Transaction Documents.
The “Non-DWAC Eligible Adjustment Amount” is the amount equal to the number of
applicable Conversion Shares multiplied by the excess, if any, of (i) the
Closing Bid Price of the Common Stock on the Conversion Date, over (ii) the
Closing Bid Price of the Common Stock on the date the certificated Conversion
Shares are freely tradable, clear of any restrictive legend and deposited in
Lender’s brokerage account. In any such case, Lender will use reasonable efforts
to timely deposit such certificates in its brokerage account after it receives
them and cause such restrictive legends to be removed, and, without limiting any
other provision hereof, Borrower agrees to fully cooperate with Lender in
accomplishing the same.

 

(c) Adjustments for Stock Split. Notwithstanding anything herein to the
contrary, any references to share numbers or share prices shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction.

 

1.6. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its Affiliates) to
beneficially own a number of shares exceeding 9.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this Section, beneficial ownership of
Common Stock will be determined under the 1934 Act. The shares of Common Stock
issuable to Lender that would cause the Maximum Percentage to be exceeded are
referred to herein as the “Ownership Limitation Shares”. Borrower will reserve
the Ownership Limitation Shares for the exclusive benefit of Lender. From time
to time, Lender may notify Borrower in writing of the number of the Ownership
Limitation Shares that may be issued to Lender without causing Lender to exceed
the Maximum Percentage. Upon receipt of such notice, Borrower shall be
unconditionally obligated to immediately issue such designated shares to Lender,
with a corresponding reduction in the number of the Ownership Limitation Shares.

 

 
5


--------------------------------------------------------------------------------




  

1.7. Prepayment. So long as Borrower has not received a Conversion Notice from
Lender where the applicable Conversion Shares have not yet been delivered and so
long as no Event of Default has occurred since the Issue Date (whether declared
by Lender or undeclared), then Borrower shall have the right, exercisable on not
less than five (5) Trading Days prior written notice to Lender to prepay the
Outstanding Balance of this Note, in full, in accordance with this Section 1.7.
Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to Lender at its registered addresses and shall state: (a) that
Borrower is exercising its right to prepay this Note, and (b) the date of
prepayment, which shall be not less than five (5) Trading Days from the date of
the Optional Prepayment Notice. On the date fixed for prepayment (the “Optional
Prepayment Date”), Borrower shall make payment of the Optional Prepayment Amount
(as defined below) to or upon the order of Lender as may be specified by Lender
in writing to Borrower. If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash (the “Optional
Prepayment Amount”) equal to 120%, multiplied by the then Outstanding Balance of
this Note. In the event Borrower delivers the Optional Prepayment Amount to
Lender prior to the Optional Prepayment Date or without delivering an Optional
Prepayment Notice to Lender as set forth herein without Lender’s prior written
consent, the Optional Prepayment Amount shall not be deemed to have been paid to
Lender until the Optional Prepayment Date.

 

1.8. Redemption Right. Notwithstanding anything to the contrary in this Section
1, upon its receipt of a Conversion Notice pursuant to Section 1.1 above,
Borrower may elect to pay to Lender all of the Conversion Amount set forth in
any Conversion Notice in cash by delivering cash in the amount of the Cash
Redemption Amount (as defined below) to Lender by wire transfer of immediately
available funds on or before the Delivery Date applicable to such Conversion
Notice. In the event Borrower fails to deliver such Cash Redemption Amount to
Lender on or before any applicable Delivery Date, it shall be deemed to have
waived its right to pay such Conversion Amount in cash and shall be obligated to
deliver Conversion Shares for the full Conversion Amount in the manner
prescribed in this Section 1. For purposes hereof, “Cash Redemption Amount”
means the Conversion Amount multiplied by 110%.

 

2. CERTAIN COVENANTS.

 

2.1. Distributions on Capital Stock. So long as Borrower shall have any
obligation under this Note, Borrower shall not without Lender’s written consent
(a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock, or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any stockholders’ rights plan which
is approved by a majority of Borrower’s disinterested directors.

 

2.2. Restriction on Stock Repurchases. So long as Borrower shall have any
obligation under this Note, Borrower shall not without Lender’s written consent
redeem, repurchase or otherwise acquire (whether for cash or in exchange for
property or other securities or otherwise) in any one transaction or series of
related transactions any shares of capital stock of Borrower or any warrants,
rights or options to purchase or acquire any such shares.

 

2.3. Borrowings. So long as Borrower shall have any obligation under this Note,
Borrower shall not, without Lender’s prior written consent, create, incur,
assume, guarantee, endorse, contingently agree to purchase or otherwise become
liable upon the obligation of any person, firm, partnership, joint venture or
corporation, except by the endorsement of negotiable instruments for deposit or
collection, or suffer to exist any liability for borrowed money, except (a)
borrowings in existence or committed on the date hereof and of which Borrower
has informed Lender in writing prior to the date hereof or has disclosed in its
SEC filings, (b) indebtedness to trade creditors or financial institutions
incurred in the ordinary course of business, (c) borrowings, the proceeds of
which shall be used to repay this Note (d) in an amount less than $100,000 in
the aggregate, or (e) as permitted by the Purchase Agreement.

 

 
6


--------------------------------------------------------------------------------




  

2.4. Sale of Assets. So long as Borrower shall have any obligation under this
Note, Borrower shall not, without Lender’s prior written consent, sell, lease or
otherwise dispose of any significant portion of Borrower’s assets outside the
ordinary course of business. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.

 

2.5. Advances and Loans. So long as Borrower shall have any obligation under
this Note, Borrower shall not, without Lender’s written consent, lend money,
give credit or make advances to any person, firm, joint venture or corporation,
including, without limitation, officers, directors, employees, subsidiaries and
Affiliates of Borrower, except loans, credits or advances (a) in existence or
committed on the date hereof and which Borrower has informed Lender in writing
prior to the date hereof, (b) made in the ordinary course of business, or (c)
not in excess of $100,000.

 

3. EVENTS OF DEFAULT.

 

3.1. Events of Default. The occurrence of any of the following events of default
shall be an event of default hereunder as of the date such event first occurred
(each, an “Event of Default”):

 

(a) Failure to Pay Amounts Due. Borrower fails to pay any amount when due on
this Note, whether at maturity, upon acceleration or otherwise.

 

(b) Conversion and the Shares. Borrower (i) fails to issue Conversion Shares to
Lender or Lender’s broker (as set forth in the applicable Conversion Notice) on
or before the Delivery Date, (ii) fails to transfer or cause its transfer agent
to transfer (issue) any shares of Common Stock issued to Lender upon conversion
of or otherwise pursuant to this Note as and when required by this Note or any
of the other Transaction Documents, (iii) Borrower directs its transfer agent
not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring (or issuing) any shares of Common Stock to be issued to Lender upon
conversion of or otherwise pursuant to this Note as and when required by this
Note or any of the other Transaction Documents, or (iv) fails to remove (or
directs its transfer agent not to remove or impairs, delays, and/or hinders its
transfer agent from removing) any restrictive legend (or to withdraw any stop
transfer instructions in respect thereof) on any shares of Common Stock issued
to Lender upon conversion of or otherwise pursuant to this Note as and when
required by this Note or any of the other Transaction Documents.

 

(c) Breach of Covenants and Obligations. Borrower materially breaches any
covenant or obligation or other term or condition contained in this Note, in the
Purchase Agreement or any collateral documents including but not limited to the
other Transaction Documents.

 

(d) Breach of Representations and Warranties. Any representation or warranty of
Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement and any other Transaction Documents), shall
be materially false or misleading in any material respect when made.

 

 
7


--------------------------------------------------------------------------------




  

(e) Receiver or Trustee. Borrower or any subsidiary of Borrower shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

(f) Judgments. Any money judgment, writ or similar process shall be entered or
filed against Borrower or any subsidiary of Borrower or any of its property or
other assets for more than $100,000, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender, which consent will not be unreasonably withheld.

 

(g) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against Borrower or any subsidiary of Borrower.

 

(h) Delisting of Common Stock. Borrower shall fail to maintain the listing
and/or quotation, as applicable, of the Common Stock on the Principal Market.

 

(i) Failure to Comply with the 1934 Act. Borrower shall fail to comply with the
reporting requirements of the 1934 Act; and/or Borrower shall cease to be
subject to the reporting requirements of the 1934 Act.

 

(j) Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

(k) Cessation of Operations. Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due; provided, however, that any disclosure of Borrower’s ability to continue as
a “going concern” shall not be an admission that Borrower cannot pay its debts
as they become due.

 

(l) Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

 

(m) Financial Statement Restatement. The restatement of any financial statements
filed by Borrower with the SEC for any date or period from two years prior to
the Issue Date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statement, have constituted a material adverse effect on the rights of Lender
with respect to this Note or any other Transaction Documents.

 

(n) Replacement of Transfer Agent. In the event that Borrower proposes to
replace its transfer agent, Borrower fails to provide, prior to the effective
date of such replacement, a fully executed Irrevocable Transfer Agent
Instruction Letter in a form as initially delivered pursuant to the Purchase
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Share Reserve (as defined in the Purchase
Agreement) and the Transfer Agent Reserve (as defined in the Purchase
Agreement)) signed by the successor transfer agent to Lender and Borrower.

 

(o) Share Reserve. Borrower shall fail to maintain the Share Reserve as required
under the Purchase Agreement.

 

 
8


--------------------------------------------------------------------------------




  

3.2. Cure Rights. If any event occurs that, if not cured, would be an event of
Default under Sections 3.1(a) or 3.1(b), the default may be cured (and no Event
of Default will have occurred) if Borrower cures the default within five (5)
days of the date Lender delivers notice of such default to Borrower; provided
that, the foregoing cure right shall only apply with respect to the first two
(2) events that would otherwise be an Event of Default under Sections 3.1(a) or
3.1(b). Additionally, if any event occurs that, if not cured, would be an Event
of Default pursuant to Sections 3.1(c), (d), (h), (i), (l), (m), (n), or (o),
and such Event of Default is curable, the default may be cured (and no Event of
Default will have occurred) if Borrower, after receiving written notice from
Lender demanding cure of such default, cures the default within five (5) days of
the date Lender delivers written notice of such event to Borrower.

 

3.3. Remedies. Upon the occurrence of any Event of Default, Borrower shall
within one (1) Trading Day deliver written notice thereof via facsimile, email
or reputable overnight courier (with next day delivery specified) (an “Event of
Default Notice”) to Lender. At any time and from time to time after the earlier
of Lender’s receipt of an Event of Default Notice and Lender becoming aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in Sections 3.1(e), 3.1(g), 3.1(j), or 3.1(k), the
Outstanding Balance as of the date of acceleration shall become immediately and
automatically due and payable in cash at the Mandatory Default Amount, without
any written notice required by Lender. Additionally, following the occurrence of
any Event of Default, Borrower may, at its option, pay any Conversion in cash
instead of Conversion Shares by paying to Lender on or before the applicable
Delivery Date a cash amount equal to the number of Conversion Shares set forth
in the applicable Conversion Notice multiplied by the highest intra-day trading
price of the Common Stock that occurs during the period beginning on the date
the applicable Event of Default occurred and ending on the date of the
applicable Conversion Notice. In connection with acceleration described herein,
Lender need not provide, and Borrower hereby waives, any presentment, demand,
protest or other notice of any kind, and Lender may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 3.3.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

 

4. SECURITY. This Note is unsecured.

 

5. MISCELLANEOUS.

 

5.1. Failure or Indulgence Not Waiver. No failure or delay on the part of Lender
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

 
9


--------------------------------------------------------------------------------




  

5.2. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

 

5.3. Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by Borrower and Lender. The term “Note” and all
reference thereto, as used throughout this instrument, shall mean this
instrument (and the other Notes issued pursuant to the Purchase Agreement) as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.

 

5.4. Assignability. This Note shall be binding upon Borrower and its successors
and assigns, and shall inure to be the benefit of Lender and its successors and
assigns; provided, however, that this Note may not be transferred, assigned or
conveyed by Borrower without the prior written consent of Lender.

 

5.5. Cost of Collection; Attorneys’ Fees. Upon the occurrence of any Event of
Default, Borrower shall pay to Lender hereof all costs and reasonable attorneys’
fees incurred by Lender in connection with such Event of Default. In the event
of any action at law or in equity to enforce or interpret the terms of this Note
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money shall be deemed the prevailing party for all purposes
and shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading.

 

5.6. Governing Law. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
State of Utah. The provisions set forth in the Purchase Agreement to determine
the proper venue for any disputes are incorporated herein by this reference.

 

5.7. Resolution of Disputes.

 

(a) Arbitration of Disputes. By its acceptance of this Note, each party agrees
to be bound by the Arbitration Provisions set forth as an exhibit to the
Purchase Agreement.

 

(b) Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculations (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.

 

5.8. Fees and Charges. The parties acknowledge and agree that upon Borrower’s
failure to comply with the provisions of this Note, Lender’s damages would be
uncertain and difficult (if not impossible) to accurately estimate because of
the parties’ inability to predict future interest rates, Lender’s increased
risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Lender, among other reasons. Accordingly, any fees,
charges, and interest due under this Note are intended by the parties to be, and
shall be deemed, a reasonable estimate of Lender’s actual loss of its investment
opportunity and not a penalty, and shall not be deemed in any way to limit any
other right or remedy Lender may have hereunder, at law or in equity.

 

 
10


--------------------------------------------------------------------------------




  

5.9. Remedies. Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to Lender, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by Borrower of the provisions of this Note, that Lender shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the charges assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

5.10. Purchase Agreement. By its acceptance of this Note, each party agrees to
be bound by the applicable terms of the Purchase Agreement and the other
Transaction Documents, including without limitation the arbitration provisions
attached as an Exhibit to the Purchase Agreement.

 

5.11. Pronouns. All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may permit or require.

 

5.12. Time of the Essence. Time is expressly made of the essence of each and
every provision of this Note. If the last day of any time period stated herein
shall fall on a Saturday, Sunday or non-Trading Day, then such time period shall
be extended to the next succeeding day Trading Day.

 

5.13. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of any Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest, or other charges assessed under any Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the applicable Purchase Price Date for purposes of
determining the holding period under Rule 144).

 

6. DEFINITIONS.

 

6.1. “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on its principal market, as reported by Bloomberg, or, if its
principal market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if its
principal market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in “OTC Pink” by OTC Markets Group, Inc. (formerly
Pink Sheets LLC), and any successor thereto. If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by Lender and Borrower.

 

 
11


--------------------------------------------------------------------------------




  

6.2. “Conversion Share Value” means the product of the number of Conversion
Shares deliverable pursuant to any Conversion multiplied by the Closing Sale
Price of the Common Stock on the Delivery Date for such Conversion.

 

6.3. “Default Effect” means a calculation obtained by multiplying the
Outstanding Balance as of the date the applicable Event of Default occurred by
(a) 15% for each occurrence of any Major Default, or (b) 5% for each occurrence
of any Minor Default, and then adding the resulting product to the Outstanding
Balance as of the date the applicable Event of Default occurred, with the sum of
the foregoing then becoming the Outstanding Balance under this Note as of the
date the applicable Event of Default occurred; provided that the Default Effect
may only be applied three (3) times hereunder with respect to Major Defaults and
three (3) times hereunder with respect to Minor Defaults; and provided further
that the Default Effect shall not apply to any Event of Default pursuant to
Section 3.1(b) hereof.

 

6.4. “DTC” means the Depository Trust Company.

 

6.5. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.

 

6.6. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
Program.

 

6.7. “DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.

 

6.8. “DWAC Eligible” means that (i) the Common Stock is eligible at DTC for full
services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) Borrower has been approved
(without revocation) by the DTC’s underwriting department, (iii) Borrower’s
transfer agent is approved as an agent in the DTC/FAST Program, (iv) the
Conversion Shares are otherwise eligible for delivery via DWAC, (v) Borrower’s
transfer agent does not have a policy prohibiting or limiting delivery of the
Conversion Shares via DWAC, and (vi) Borrower has previously delivered all
Conversion Shares to Lender under the Note via DWAC.

 

6.9. “Major Default” means any Event of Default occurring under Sections 3.1(a),
3.1(h), 3.1(i), or 3.1(q) of this Note.

 

6.10. “Mandatory Default Amount” means the greater of (i) the Outstanding
Balance divided by the Conversion Price on the date the Mandatory Default Amount
is demanded, multiplied by the VWAP on the date the Mandatory Default Amount is
demanded, or (ii) the Default Effect. 

 

 
12


--------------------------------------------------------------------------------




  

6.11. “Market Price” means the average of the three (3) lowest VWAPs for the
Common Stock during the twenty (20) Trading Day period ending on the latest
complete Trading Day prior to the Conversion Date.

 

6.12. “Minor Default” means any Event of Default that is not a Major Default.

 

6.13.  “Principal Market” means the OTCQB.

 

6.14. “Trading Day” shall mean any day on which the Common Stock is traded or
tradable for any period on the Principal Market, or on the principal securities
exchange or other securities market on which the Common Stock is then being
traded.

 

6.15. “VWAP” means, for the Common Stock as of any date, the dollar
volume-weighted average price for such security on the Principal Market (as
defined below) (or, if the Principal Market is not the principal trading market
for such security, then on the principal securities exchange or securities
market on which such security is then traded) during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, L.P. (“Bloomberg”) through its “Volume at Price” function
or, if the foregoing does not apply, the dollar volume-weighted average price of
such security in the over-the-counter market on the electronic bulletin board
for such security during the period beginning at 9:30:01 a.m., New York time,
and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
“OTC Pink” by Pink OTC Markets Inc. (formerly Pink Sheets LLC), and any
successor thereto. If the VWAP cannot be calculated for such security on such
date on any of the foregoing bases, the VWAP of such security on such date shall
be the fair market value as mutually determined by Borrower and Lender. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

[Remainder of page intentionally left blank; signature page to follow]

 

 
13


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer as of the Issue Date set forth above. 

 

  BORROWER:

 

PREMIER BIOMEDICAL, INC.

          By: /s/ William Hartman     Name: William Hartman     Title: Chief
Executive Officer  

  

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

 

LENDER:  

Typenex Co-Investment, LLC

 

By:   Red Cliffs Investments, Inc., its Manager         By: /s/ John M. Fife    

John M. Fife

   

President

 

 
14


--------------------------------------------------------------------------------




  

EXHIBIT A

 

TYPENEX CO-INVESTMENT, LLC

303 EAST WACKER DRIVE, SUITE 1200

CHICAGO, ILLINOIS 60601

 

Date: ___________________

Premier Biomedical, Inc.

P.O. Box 31374

El Paso, Texas 79930

Attn: William A. Hartman

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Premier Biomedical, Inc., a
Nevada corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on November 25, 2014 (the
“Note”), that Lender elects to convert the portion of the Outstanding Balance of
the Note set forth below into fully paid and non-assessable shares of Common
Stock of Borrower as of the date of conversion specified below. Such conversion
shall be based on the Conversion Price set forth below. In the event of a
conflict between this Conversion Notice and the Note, the Note shall govern, or,
in the alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Conversion Notice to conform to the Note.

 

A.

Date of conversion: ____________

B.

Conversion #: ____________

C.

Conversion Amount: ____________

D.

Market Price_____ (Average of 3 lowest Closing Bid Prices of last 20 Trading
Days as per Exhibit A-1)

E.

Conversion Factor: 70% [65% if average of 3 lowest closing prices is less than
$0.10]

F.

Conversion Price: _______________ (D multiplied by E)

G.

Conversion Shares: _______________ (C divided by F)

H.

Remaining Outstanding Balance of Note: ____________*

    

* Subject to adjustments for corrections, defaults, and other adjustments
permitted by the Transaction Documents, the terms of which shall control in the
event of any dispute between the terms of this Conversion Notice and such
Transaction Documents.

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

 

 

Broker:

 

 

Address:

 

 

DTC#:

 

 

 

 

 

Account #:

 

 

 

 

 

Account Name:

 

 

 

 

 

 

To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, please deliver a certificate representing
all such shares to Lender via reputable overnight courier after receipt of this
Conversion Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

  Sincerely,

 

Typenex Co-Investment, LLC

          By: Red Cliffs Investments, Inc., its Manager   By: /s/ John M. Fife  
    John M. Fife       President  

 

 
15


--------------------------------------------------------------------------------




 

EXHIBIT A-1

 

CONVERSION WORKSHEET

 

Trading Day

Closing Bid Price

Lowest 3 (Yes or No)

                                                                               
                                       

Average

   

 

 

 

16

--------------------------------------------------------------------------------